Newburger, J.
The complaint alleges that the defendants were and still are copartners in business, and that, on or about fhe 30th day of November, 1889, they made a contract with *624the plaintiff whereby the plaintiff was to insert the defendants’ advertisement in a book published bv him, for which, plaintiff was to receive $205 in trade. That the plaintiff duly inserted the advertisement and demanded payment, which was refused.
■The answer was a, general.denial.
On the trial it appeared that the present copartnership was not formed until after the making of the contract sued on, and that, at the time of making the contract, the copartnership consisted of the defendant Chayles P. Rogers and- one Whitcomb.
The case was tried by the court without a jury.
At the close of the plaintiff’s case plaintiff’s counsel moved to dismiss the complaint as against all the defendants except Charles P. Rogers, and at the close of the case he moved for judgment against the defendant Charles P. Rogers, both of which motions were denied by the trial justice, who dismissed the complaint as against all the defendants, .to which ruling the plaintiff duly excepted.
It was .not denied by the defendant Charles P. Rogers that he signed the contract with the plaintiff; he simply denied that' the other defendants were his copartners at the time of making the contract.
Upon the evidence the defendant Charles. P. Rogers was, in any event, liable upon the contract.
It has been repeatedly held that, under section 1205 of the . Code, a separate judgment was authorized where a separate liability of some of the defendants was established at the trial, although the cause of action, as alleged in the complaint, was joint only. Owen v. Conner, 11 N. Y. Supp. 352; Stedeker v. Bernard, 102 N. Y. 327.
It follows that the judgment must be reversed and a new trial granted, with costs to the appellant to abide the event.
Van Wyck, J., concurs.